Exhibit 10.2

 

[g37461km01i001.jpg]

JPMorgan Chase Bank, National Association
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England

 

January 24, 2013

To:                             Auxilium Pharmaceuticals, Inc.
640 Lee Road
Chesterbrook, PA 19087
Attention:                                         Jim Fickenscher, Chief
Financial Officer
Telephone No.:             (484) 321 – 5902
Facsimile No.:                   (484) 321 – 5996
Email: jfickenscher@auxilium.com

 

Re:                             Base Call Option Transaction

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between
JPMorgan Chase Bank, National Association, London Branch (“Dealer”) and Auxilium
Pharmaceuticals, Inc. (“Counterparty”) as of the Trade Date specified below (the
“Transaction”).  This letter agreement constitutes a “Confirmation” as referred
to in the ISDA Master Agreement specified below.  This Confirmation shall
replace any previous agreements and serve as the final documentation for the
Transaction.

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation.  In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.  Certain defined terms
used herein are based on terms that are defined in the Base Prospectus dated
January 23, 2013, as supplemented by the Prospectus Supplement dated January 24,
2013 (as so supplemented, the “Prospectus”) relating to the 1.50% Convertible
Senior Notes due 2018 (as originally issued by Counterparty, the “Convertible
Notes” and each USD 1,000 principal amount of Convertible Notes, a “Convertible
Note”) issued by Counterparty in an aggregate initial principal amount of USD
325,000,000 (as increased by up to an aggregate principal amount of USD
25,000,000 if and to the extent that the Underwriters (as defined herein)
exercise their option to purchase additional Convertible Notes pursuant to the
Underwriting Agreement (as defined herein)) pursuant to an Indenture to be dated
January 30, 2013 (the “Base Indenture”), as supplemented by a Supplemental
Indenture thereto to be dated January 30, 2013 (the “Supplemental Indenture”),
each between Counterparty and Wells Fargo Bank, National Association, as trustee
(the Base Indenture as so supplemented, the “Indenture”).  In the event of any
inconsistency between the terms defined in the Prospectus, the Indenture and
this Confirmation, this Confirmation shall govern.  The parties acknowledge that
this Confirmation is entered into on the date hereof with the understanding that
(i) definitions set forth in the Indenture which are also defined herein by
reference to the Indenture and (ii) sections of the Indenture that are referred
to herein will conform to the descriptions thereof in the Prospectus.  If any
such definitions in the Indenture or any such sections of the Indenture differ
from the descriptions thereof in the Prospectus, the descriptions thereof in the
Prospectus will govern for purposes of this Confirmation.  The parties further
acknowledge that the Supplemental Indenture section numbers used herein are
based on the draft of the Supplemental Indenture last reviewed by Dealer as of
the date of this Confirmation, and if any such section numbers are changed in
the Supplemental Indenture as executed, the parties will amend this Confirmation
in good faith to preserve the intent of the parties. Subject to the foregoing,
references to the Base Indenture or Supplemental Indenture herein are references
to the Base Indenture or the Supplemental Indenture, as the case may be, as in
effect on the date of its execution, and if either the Base Indenture or the
Supplemental Indenture is amended following such date, any such amendment will
be disregarded for purposes of this Confirmation unless the parties agree
otherwise in writing.

 

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43240

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 25 Bank Street, Canary Wharf, London, E14 5JP

Authorised and regulated by the Financial Services Authority

 

--------------------------------------------------------------------------------


 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.                                      This Confirmation evidences a complete
and binding agreement between Dealer and Counterparty as to the terms of the
Transaction to which this Confirmation relates.  This Confirmation shall be
subject to an agreement (the “Agreement”) in the form of the 1992 ISDA Master
Agreement (Multicurrency—Cross Border) as if Dealer and Counterparty had
executed an agreement in such form on the date hereof (but without any Schedule
except for (i) the election of Loss and Second Method and US Dollars (“USD”) as
the Termination Currency and (ii) the replacement of the word “third” in the
last line of Section 5(a)(i) of the Agreement with the word “first”).  In the
event of any inconsistency between provisions of the Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates.  The parties hereby agree that no
transaction other than the Transaction to which this Confirmation relates shall
be governed by the Agreement.

 

2.                                      The terms of the particular Transaction
to which this Confirmation relates are as follows:

 

General Terms.

 

Trade Date:

January 24, 2013

 

 

Effective Date:

The third Exchange Business Day immediately prior to the Premium Payment Date

 

 

Option Style:

“Modified American”, as described under “Procedures for Exercise” below

 

 

Option Type:

Call

 

 

Buyer:

Counterparty

 

 

Seller:

Dealer

 

 

Shares:

The common stock of Counterparty, par value USD 0.01 per share (Exchange symbol
“AUXL”).

 

 

Number of Options:

325,000. For the avoidance of doubt, the Number of Options shall be reduced by
any Options exercised by Counterparty. In no event will the Number of Options be
less than zero.

 

 

Applicable Percentage:

50%

 

 

Option Entitlement:

A number equal to the product of the Applicable Percentage and 41.3770.

 

 

Strike Price:

An amount in USD equal to USD1,000 divided by 41.3770. The Strike Price shall be
rounded by the Calculation Agent in accordance with the applicable provisions of
the Indenture; provided that in no event shall a Conversion Date be deemed to
occur hereunder (and no Option shall be exercised or deemed to be exercised
hereunder) with respect to any Convertible Note surrendered for conversion in
respect of which Counterparty has elected to designate (and such designation is
accepted) a financial institution for exchange in lieu of conversion of such
Convertible Note pursuant to Section 9.12 of the Supplemental Indenture
(regardless of whether such financial institution delivers any amounts due in
respect of such Convertible Note, or

 

2

--------------------------------------------------------------------------------


 

 

whether such Convertible Note is resubmitted to Counterparty for conversion
following a failure by such financial institution to deliver any such amounts or
otherwise).

 

 

Premium:

USD 32,500,000

 

 

Premium Payment Date:

January 30, 2013

 

 

Exchange:

The NASDAQ Global Select Market

 

 

Related Exchange(s):

All Exchanges

 

 

Excluded Provisions:

Section 9.04(h) and Section 9.03 of the Supplemental Indenture.

 

 

Procedures for Exercise.

 

 

 

Conversion Date:

With respect to any conversion of a Convertible Note, the date on which the
Holder (as such term is defined in the Indenture) of such Convertible Note
satisfies all of the requirements for conversion thereof as set forth in
Section 9.02(b) and (c) of the Supplemental Indenture.

 

 

Free Convertibility Date:

January 15, 2018

 

 

Expiration Time:

The Valuation Time

 

 

Expiration Date:

July 15, 2018, subject to earlier exercise.

 

 

Multiple Exercise:

Applicable, as described under “Automatic Exercise” below.

 

 

Automatic Exercise:

Notwithstanding Section 3.4 of the Equity Definitions, on each Conversion Date
in respect of which a “Notice of Conversion” (as defined in the Supplemental
Indenture) that is effective as to Counterparty has been delivered by the
relevant converting Holder, a number of Options equal to the number of
Convertible Notes in denominations of USD 1,000 as to which such Conversion Date
has occurred shall be deemed to be automatically exercised; provided that such
Options shall be exercised or deemed exercised only to the extent Counterparty
has provided a Notice of Exercise to Dealer in accordance with “Notice of
Exercise” below.

 

 

 

Notwithstanding the foregoing, in no event shall the number of Options that are
exercised or deemed exercised hereunder exceed the Number of Options.

 

 

Notice of Exercise:

Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Options, Counterparty must
notify Dealer in writing before 5:00 p.m. (New York City time) on the Scheduled
Valid Day immediately preceding the scheduled first day of the Settlement
Averaging Period for the Options being exercised of (i) the number of such
Options, (ii) the scheduled first day of the Settlement Averaging Period and the
scheduled Settlement Date, (iii)

 

3

--------------------------------------------------------------------------------


 

 

the Relevant Settlement Method for such Options, and (iv) if the settlement
method for the related Convertible Notes is not Settlement in Shares or
Settlement in Cash (each as defined below), the fixed amount of cash per
Convertible Note that Counterparty has elected to deliver to Holders (as such
term is defined in the Indenture) of the related Convertible Notes (the
“Specified Cash Amount”); provided that in respect of any Options relating to
Convertible Notes with a Conversion Date occurring on or after the Free
Convertibility Date, (A) such notice may be given on or prior to the second
Scheduled Valid Day immediately preceding the Expiration Date and need only
specify the information required in clause (i) above, and (B) if the Relevant
Settlement Method for such Options is (x) Net Share Settlement and the Specified
Cash Amount is not USD 1,000, (y) Cash Settlement or (z) Combination Settlement,
Dealer shall have received a separate notice (the “Notice of Final Settlement
Method”) in respect of all such Convertible Notes before 5:00 p.m. (New York
City time) on the Free Convertibility Date specifying the information required
in clauses (iii) and (iv) above. Counterparty acknowledges its responsibilities
under applicable securities laws, and in particular Section 9 and Section 10(b)
of the Exchange Act (as defined below) and the rules and regulations thereunder,
in respect of any election of a settlement method with respect to the
Convertible Notes. For the avoidance of doubt, if Counterparty fails to give
notice as required above when due in respect of any exercise of Options
hereunder, Dealer’s obligation to make any payment or delivery in respect of
such exercise (but not in respect of any subsequent exercise) shall be
permanently extinguished, and late notice shall not cure such failure.

 

 

Valuation Time:

At the close of trading of the regular trading session on the Exchange; provided
that if the principal trading session is extended, the Calculation Agent shall
determine the Valuation Time in its reasonable discretion.

 

 

Market Disruption Event:

Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety by
the following:

 

 

 

“‘Market Disruption Event’ means, in respect of a Share, (i) a failure by the
Relevant Stock Exchange to open for trading during its regular trading session
or (ii) the occurrence or existence prior to 1:00 p.m. (New York City time) on
any Scheduled Valid Day for the Shares for more than one half-hour period in the
aggregate during regular trading hours of any suspension or limitation imposed
on trading (by reason of movements in price exceeding limits permitted by the
Relevant Stock Exchange or otherwise) in the Shares or in any options contracts
or future contracts relating to the Shares.”

 

 

Relevant Stock Exchange:

The NASDAQ Global Select Market or, if the Shares are not then listed on The
NASDAQ Global Select Market, the principal other U.S. national or regional
securities

 

4

--------------------------------------------------------------------------------


 

 

exchange on which the Shares are then listed or, if the Shares are not then
listed on a U.S. national or regional securities exchange, the over-the-counter
market, as reported by the National Quotation Bureau or similar organization or,
if the Shares are not then quoted by the National Quotation Bureau or similar
organization, the principal other market on which the Shares are then traded.

 

 

Settlement Terms.

 

 

 

Settlement Method:

For any Option, Net Share Settlement; provided that if the Relevant Settlement
Method set forth below for such Option is not Net Share Settlement, then the
Settlement Method for such Option shall be such Relevant Settlement Method, but
only if (x) Counterparty shall have notified Dealer of the Relevant Settlement
Method in the Notice of Exercise or Notice of Final Settlement Method, as
applicable, for such Option and (y) the Notice of Exercise or Notice of Final
Settlement Method, as the case may be, contains in writing the following
representations and warranties from Counterparty to Dealer as of such notice
delivery date:

 

 

 

(i)             none of Counterparty and its officers or directors, or any
person that controls, potentially controls, or otherwise exercises influence
over, Counterparty’s decision to elect the settlement method for the relevant
Convertible Notes is aware of any material nonpublic information regarding
Counterparty or the Shares;

 

 

 

(ii)          Counterparty is electing the settlement method for the relevant
Convertible Notes in good faith and not as part of a plan or scheme to evade
compliance with the U.S. federal securities laws; Counterparty is not electing
the settlement method for the relevant Convertible Notes or the Relevant
Settlement Method to create actual or apparent trading activity in the Shares
(or any security convertible into or exchangeable for Shares) or to raise or
depress or otherwise manipulate the price of the Shares (or any security
convertible into or exchangeable for Shares) or otherwise in violation of the
Exchange Act (as defined below); and Counterparty has not entered into or
altered any hedging transaction relating to the Shares corresponding to or
offsetting the Transaction;

 

 

 

(iii)       Counterparty has the power to make such election and to execute and
deliver any documentation relating to such election that it is required by this
Confirmation to deliver and to perform its obligations under this Confirmation
and has taken all necessary action to authorize such election, execution,
delivery and performance;

 

 

 

(iv)      such election and performance of its obligations under this
Confirmation do not violate or conflict with any law applicable to it, any
provision of its constitutional documents, any order or judgment of any court or
other

 

5

--------------------------------------------------------------------------------


 

 

agency of government applicable to it or any of its assets or any contractual
restriction binding on or affecting it or any of its assets; and

 

 

 

(v)         any transaction that Dealer makes with respect to the Shares during
the period beginning at the time that Counterparty delivers such notice and
ending at the close of business on the final day of the Settlement Averaging
Period shall be made by Dealer at Dealer’s sole discretion for Dealer’s own
account and Counterparty shall not have, and shall not attempt to exercise, any
influence over how, when, whether or at what price Dealer effects such
transactions, including, without limitation, the prices paid or received by
Dealer per Share pursuant to such transactions, or whether such transactions are
made on any securities exchange or privately.

 

 

Relevant Settlement Method:

In respect of any Option:

 

 

 

(i)             if Counterparty has elected to settle its conversion obligations
in respect of the related Convertible Note (A) entirely in Shares pursuant to
Section 9.02(a)(iv)(A) of the Supplemental Indenture (together with cash in lieu
of fractional Shares) (such settlement method, “Settlement in Shares”), (B) in a
combination of cash and Shares pursuant to Section 9.02(a)(iv)(C) of the
Supplemental Indenture with a Specified Cash Amount less than USD 1,000 (such
settlement method, “Low Cash Combination Settlement”) or (C) in a combination of
cash and Shares pursuant to Section 9.02(a)(iv)(C) of the Supplemental Indenture
with a Specified Cash Amount equal to USD 1,000, then, in each case, the
Relevant Settlement Method for such Option shall be Net Share Settlement;

 

 

 

(ii)          if Counterparty has elected to settle its conversion obligations
in respect of the related Convertible Note in a combination of cash and Shares
pursuant to Section 9.02(a)(iv)(C) of the Supplemental Indenture with a
Specified Cash Amount greater than USD 1,000, then the Relevant Settlement
Method for such Option shall be Combination Settlement; and

 

 

 

(iii)       if Counterparty has elected to settle its conversion obligations in
respect of the related Convertible Note entirely in cash pursuant to
Section 9.02(a)(iv)(B) of the Supplemental Indenture (such settlement method,
“Settlement in Cash”), then the Relevant Settlement Method for such Option shall
be Cash Settlement.

 

 

Net Share Settlement:

If Net Share Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option, a number of Shares (the “Net Share
Settlement Amount”) equal to the sum, for each Valid Day during the Settlement
Averaging Period for each such Option, of (i) (a) the Daily Option Value for
such Valid Day, divided by (b) the Relevant Price on such Valid Day, divided by
(ii) the number of Valid Days in the

 

6

--------------------------------------------------------------------------------


 

 

Settlement Averaging Period; provided that in no event shall the Net Share
Settlement Amount for any Option exceed a number of Shares equal to the
Applicable Limit for such Option divided by the Applicable Limit Price on the
Settlement Date for such Option.

 

 

 

Dealer will deliver cash in lieu of any fractional Shares to be delivered with
respect to any Net Share Settlement Share Amount valued at the Relevant Price
for the last Valid Day of the Settlement Averaging Period.

 

 

Combination Settlement:

If Combination Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option:

 

 

 

(i)             cash (the “Combination Settlement Cash Amount”) equal to the
sum, for each Valid Day during the Settlement Averaging Period for such Option,
of (A) an amount (the “Daily Combination Settlement Cash Amount”) equal to the
lesser of (1) the product of (x) the Applicable Percentage and (y) the Specified
Cash Amount minus USD 1,000 and (2) the Daily Option Value, divided by (B) the
number of Valid Days in the Settlement Averaging Period; provided that if the
calculation in clause (A) above results in zero or a negative number for any
Valid Day, the Daily Combination Settlement Cash Amount for such Valid Day shall
be deemed to be zero; and

 

 

 

(ii)          Shares (the “Combination Settlement Share Amount”) equal to the
sum, for each Valid Day during the Settlement Averaging Period for such Option,
of a number of Shares for such Valid Day (the “Daily Combination Settlement
Share Amount”) equal to (A) (1) the Daily Option Value on such Valid Day minus
the Daily Combination Settlement Cash Amount for such Valid Day, divided by
(2) the Relevant Price on such Valid Day, divided by (B) the number of Valid
Days in the Settlement Averaging Period; provided that if the calculation in
sub-clause (A)(1) above results in zero or a negative number for any Valid Day,
the Daily Combination Settlement Share Amount for such Valid Day shall be deemed
to be zero;

 

 

 

provided that in no event shall the sum of (x) the Combination Settlement Cash
Amount for any Option and (y) the Combination Settlement Share Amount for such
Option multiplied by the Applicable Limit Price on the Settlement Date for such
Option, exceed the Applicable Limit for such Option.

 

 

 

Dealer will deliver cash in lieu of any fractional Shares to be delivered with
respect to any Combination Settlement Share Amount valued at the Relevant Price
for the last Valid Day of the Settlement Averaging Period.

 

7

--------------------------------------------------------------------------------


 

Cash Settlement:

If Cash Settlement is applicable to any Option exercised or deemed exercised
hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date for each such Option, an amount of
cash (the “Cash Settlement Amount”) equal to the sum, for each Valid Day during
the Settlement Averaging Period for such Option, of (i) the Daily Option Value
for such Valid Day, divided by (ii) the number of Valid Days in the Settlement
Averaging Period.

 

 

Daily Option Value:

For any Valid Day, an amount equal to (i) the Option Entitlement on such Valid
Day, multiplied by (ii) the Relevant Price on such Valid Day less the Strike
Price on such Valid Day; provided that if the calculation contained in clause
(ii) above results in a negative number, the Daily Option Value for such Valid
Day shall be deemed to be zero. In no event will the Daily Option Value be less
than zero.

 

 

Applicable Limit:

For any Option, an amount of cash equal to the Applicable Percentage multiplied
by the excess of (i) the aggregate of (A) the amount of cash, if any, delivered
to the Holder of the related Convertible Note upon conversion of such
Convertible Note and (B) the number of Shares, if any, delivered to the Holder
of the related Convertible Note upon conversion of such Convertible Note
multiplied by the Applicable Limit Price on the Settlement Date for such Option,
over (ii) USD 1,000.

 

 

Applicable Limit Price:

On any day, the opening price as displayed under the heading “Op” on Bloomberg
page AUXL <equity> (or any successor thereto).

 

 

Valid Day:

A day on which (i) there is no Market Disruption Event and (ii) trading in the
Shares generally occurs on the Relevant Stock Exchange. If the Shares are not
listed, quoted or traded on any U.S. securities exchange or any other market,
“Valid Day” means a Business Day.

 

 

Scheduled Valid Day:

A day that is scheduled to be a Valid Day on the the Relevant Stock Exchange. If
the Shares are not listed, quoted or traded on any U.S. securities exchange or
any other market, “Scheduled Valid Day” means a Business Day.

 

 

Business Day:

Any day other than a Saturday, a Sunday or other day on which banking
institutions are authorized or required by law, regulation or executive order to
close or be closed in the State of New York.

 

 

Relevant Price:

On any Valid Day, the per Share volume-weighted average price as displayed under
the heading “Bloomberg VWAP” on Bloomberg page “AUXL <equity> AQR” (or its
equivalent successor if such page is not available) in respect of the period
from the scheduled open of trading until the scheduled close of trading of the
primary trading session on such Valid Day (or if such volume-weighted average
price is unavailable at such time, the market value

 

8

--------------------------------------------------------------------------------


 

 

of one Share on such Valid Day, as determined by the Calculation Agent using, if
practicable, a volume-weighted average method). The Relevant Price will be
determined without regard to after hours trading or any other trading outside of
the regular trading session trading hours.

 

 

Settlement Averaging Period:

For any Option and regardless of the Settlement Method applicable to such
Option:

 

 

 

(i)             if the related Conversion Date occurs prior to the Free
Convertibility Date, the 60 consecutive Valid Days commencing on, and including,
the third Valid Day following such Conversion Date; provided that if the Notice
of Exercise for such Option specifies that Settlement in Shares or Low Cash
Combination Settlement applies to the related Convertible Note, the Settlement
Averaging Period shall be the 120 consecutive Valid Day period commencing on,
and including, the third Valid Day immediately following such Conversion Date;
or

 

 

 

(ii)          if the related Conversion Date occurs on or following the Free
Convertibility Date, the 60 consecutive Valid Days commencing on, and including,
the 62nd Scheduled Valid Day immediately prior to the Expiration Date; provided
that if the Notice of Exercise or Notice of Final Settlement Method, as
applicable, for such Option specifies that Settlement in Shares or Low Cash
Combination Settlement applies to the related Convertible Note, the Settlement
Averaging Period shall be the 120 consecutive Valid Days commencing on, and
including, the 122nd Scheduled Valid Day immediately prior to the Expiration
Date.

 

 

Settlement Date:

For any Option, the third Business Day immediately following the final Valid Day
of the Settlement Averaging Period for such Option.

 

 

Settlement Currency:

USD

 

 

Other Applicable Provisions:

The provisions of Sections 9.1(c), 9.8, 9.9, 9.11 and 9.12 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Settled”. “Share
Settled” in relation to any Option means that Net Share Settlement or
Combination Settlement is applicable to that Option. The last sentence of
Section 9.12 of the Equity Definitions is hereby amended and restated to read
“Notwithstanding the foregoing, a party shall not be responsible for any
special, indirect or consequential damages (including, without limitation,
delayed or lost ‘earnings per share’ benefits and delayed or loss tax benefits),
even if informed of the possibility thereof.”

 

9

--------------------------------------------------------------------------------


 

Representation and Agreement:

Notwithstanding anything to the contrary in Equity Definitions (including, but
not limited to, Section 9.11 thereof), the parties acknowledge that (i) any
Shares delivered to Counterparty shall be, upon delivery, subject to
restrictions and limitations arising from Counterparty’s status as issuer of the
Shares under applicable securities laws, (ii) Dealer may deliver any Shares
required to be delivered hereunder in certificated form in lieu of delivery
through the Clearance System and (iii) any Shares delivered to Counterparty may
be “restricted securities” (as defined in Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”)). With respect to any such certificated
Shares (as described in clause (ii) above), the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
deleting the remainder of the provision after the word “encumbrance” in the
fourth line thereof.

 

 

3.                                      Additional Terms applicable to the
Transaction.

 

 

 

Adjustments applicable to the Transaction:

 

 

 

Potential Adjustment Events:

Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
any Dilution Adjustment Provision, that would result in an adjustment under the
Indenture to the “Conversion Rate” or the composition of a “unit of Reference
Property” or to any “Last Reported Sale Price”, “Daily VWAP,” “Daily Conversion
Value” or “Daily Settlement Amount” (each as defined in the Indenture). For the
avoidance of doubt, Dealer shall not have any delivery obligation hereunder in
respect of any “Distributed Property” delivered by Counterparty pursuant to the
fourth sentence of Section 9.04(c) of the Supplemental Indenture or any payment
obligation in respect of any cash paid by Counterparty pursuant to the last
sentence of Section 9.04(d) of the Supplemental Indenture (collectively, the
“Conversion Rate Adjustment Fallback Provisions”), and no adjustment shall be
made to the terms of the Transaction on account of any event or condition
described in the Conversion Rate Adjustment Fallback Provisions.

 

 

Method of Adjustment:

Calculation Agent Adjustment, which means that, notwithstanding Section 11.2(c)
of the Equity Definitions, upon any Potential Adjustment Event, the Calculation
Agent shall make a corresponding adjustment to any one or more of the Strike
Price, Number of Options, Option Entitlement and any other variable relevant to
the exercise, settlement or payment for the Transaction; provided that,
notwithstanding the foregoing, if the Calculation Agent acting in good faith and
a commercially reasonable manner disagrees with any adjustment to the
Convertible Notes that involves an exercise of discretion by Counterparty or its
board of directors (including, without limitation, pursuant to Section 9.05 of
the Supplemental Indenture or in connection with any proportional adjustment or
the

 

10

--------------------------------------------------------------------------------


 

 

determination of the fair value of any securities, property, rights or other
assets), then in each such case, the Calculation Agent will determine the
adjustment to be made to any one or more of the Strike Price, Number of Options,
Option Entitlement and any other variable relevant to the exercise, settlement
or payment for the Transaction in a commercially reasonable manner; provided,
further, that, notwithstanding the foregoing, if any Potential Adjustment Event
occurs during the Settlement Averaging Period but no adjustment was made to any
Convertible Note under the Indenture because the relevant Holder (as such term
is defined in the Indenture) was deemed to be a record owner of the underlying
Shares on the related Conversion Date, then the Calculation Agent shall make an
adjustment, as determined by it, to the terms hereof in order to account for
such Potential Adjustment Event.

 

 

Dilution Adjustment Provisions:

Section 9.04(a), (b), (c), (d) and (e) and Section 9.05 of the Supplemental
Indenture.

 

 

Extraordinary Events applicable to the Transaction:

 

 

 

Merger Events:

Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the occurrence of any event or condition set
forth in the definition of “Share Exchange Event” in Section 9.07(a) of the
Supplemental Indenture.

 

 

Tender Offers:

Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in Section 9.04(e) of the Supplemental Indenture.

 

 

Consequence of Merger Events /

 

Tender Offers:

Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make a corresponding adjustment in respect of any adjustment under the Indenture
to any one or more of the nature of the Shares (in the case of a Merger Event),
Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction; provided,
however, that (x) such adjustment shall be made without regard to any adjustment
to the Conversion Rate pursuant to any Excluded Provision and (y) the
Calculation Agent may limit or alter any such adjustment referenced in this
paragraph so that the fair value of the Transaction to Dealer is not reduced as
a result of such adjustment; provided further that if, with respect to a Merger
Event or a Tender Offer, (i) the consideration for the Shares includes (or, at
the option of a holder of Shares, may include) shares of an entity or person
that is not a corporation or is not organized under the laws of the United
States, any State thereof or the District of

 

11

--------------------------------------------------------------------------------


 

 

Columbia or (ii) the Counterparty to the Transaction following such Merger Event
or Tender Offer, will not be a corporation or will not be the Issuer following
such Merger Event or Tender Offer, then Cancellation and Payment (Calculation
Agent Determination) may apply at Dealer’s sole election.

 

 

Nationalization, Insolvency or Delisting:

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

 

 

Additional Disruption Events:

 

 

 

Change in Law:

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by adding the phrase “and/or Hedge Position”
after the word “Shares” in clause (X) thereof and (iii) by immediately following
the word “Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by the Hedging Party on the Trade Date”; provided, further that
Section 12.9(a)(ii) of the Equity Definitions is hereby amended by replacing the
parenthetical beginning after the word “regulation” in the second line thereof
with the phrase “(including, for the avoidance of doubt and without limitation,
(x) any tax law or (y) adoption or promulgation of new regulations authorized or
mandated by existing statute)”.

 

 

Failure to Deliver:

Applicable

 

 

Hedging Disruption:

Applicable; provided that:

 

 

 

(i)             Section 12.9(a)(v) of the Equity Definitions is hereby amended
by (a) inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following two phrases at the end of such Section:

 

 

 

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on terms that do not

 

12

--------------------------------------------------------------------------------


 

 

result in Dealer incurring a materially increased cost, as determined by the
Calculation Agent.”; and

 

 

 

(ii)          Section 12.9(b)(iii) of the Equity Definitions is hereby amended
by inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

 

Increased Cost of Hedging:

Not Applicable

 

 

Hedging Party:

For all applicable Additional Disruption Events, Dealer.

 

 

Determining Party:

For all applicable Extraordinary Events, Dealer.

 

 

Non-Reliance:

Applicable.

 

 

Agreements and Acknowledgements

 

Regarding Hedging Activities:

Applicable

 

 

Additional Acknowledgments:

Applicable

 

 

4.                                      Calculation Agent.

Dealer; provided that (x) Calculation Agent shall make all calculations,
adjustments and determinations required pursuant to the Transaction in good
faith and in a commercially reasonable manner and (y) if an Event of Default
described in Section 5(a)(vii) of the Agreement has occurred and is continuing
with respect to Dealer, the Calculation Agent shall be a leading recognized
dealer in equity derivatives designated in good faith by Counterparty for so
long as such Event of Default is continuing.

 

5.                                      Account Details.

 

(a)                                 Account for payments to Counterparty:  To be
advised.

 

Account for delivery of Shares to Counterparty:  To be advised.

 

(b)                                 Account for payments to Dealer:

 

Bank:

JPMorgan Chase Bank, N.A.

ABA#:

021000021

Acct No.:

099997979

Beneficiary:

JPMorgan Chase Bank, N.A. New York

Ref:

Derivatives

 

Account for delivery of Shares from Dealer:

 

DTC 0060

 

6.                                      Offices.

 

(a)                                 The Office of Counterparty for the
Transaction is:  Inapplicable, Counterparty is not a Multibranch Party.

 

(b)                                 The Office of Dealer for the Transaction is:

 

13

--------------------------------------------------------------------------------


 

London

 

JPMorgan Chase Bank, National Association
London Branch
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England

 

7.                                      Notices.

 

(a)                                 Address for notices or communications to
Counterparty:

 

Auxilium Pharmaceuticals, Inc.
640 Lee Road
Chesterbrook, PA 19087
Attention:                                         Jim Fickenscher, Chief
Financial Officer
Telephone No.:             (484) 321 – 5902
Facsimile No.:                   (484) 321 – 5996
Email: jfickenscher@auxilium.com

 

With a copy to:

 

Auxilium Pharmaceuticals, Inc.
640 Lee Road
Chesterbrook, PA 19087
Attention:                                         Andrew Koven, Chief
Administrative Officer and General Counsel
Telephone No.:             (484) 321 – 5907
Facsimile No.:                   (484) 321 – 5996
Email: akoven@auxilium.com

 

(b)                                 Address for notices or communications to
Dealer:

 

JPMorgan Chase Bank, National Association
EDG Marketing Support
Email:                                                           
EDG_OTC_HEDGING_MS@jpmorgan.com
Facsimile No:                      1-866-886-4506

 

With a copy to:

 

Attention:                                         Jason Wood
Title:                                                                   
Managing Director
Telephone No:                212-622-8783
Facsimile No:                      415-226-0616

 

8.                                      Representations, Warranties and
Covenants of Counterparty.

 

Each of the representations and warranties of Counterparty set forth in
Section 1 of the Underwriting Agreement (the “Underwriting Agreement”), dated as
of January 24, 2013, among Counterparty, Goldman, Sachs & Co. and J.P. Morgan
Securities LLC, as representatives of the underwriters party thereto (the
“Underwriters”), are true and correct and are hereby deemed to be repeated to
Dealer as if set forth herein.  Counterparty hereby further represents and
warrants to Dealer on the date hereof and on and as of the Premium Payment Date
that:

 

(a)                                 Counterparty has all necessary corporate
power and authority to execute, deliver and perform its obligations in respect
of the Transaction; such execution, delivery and performance have been duly
authorized by all necessary corporate action on Counterparty’s part; and this
Confirmation has been duly and validly executed and delivered by Counterparty
and constitutes its valid and binding obligation, enforceable against
Counterparty in accordance with its terms, subject to

 

14

--------------------------------------------------------------------------------


 

applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity) and except
that rights to indemnification and contribution hereunder may be limited by
federal or state securities laws or public policy relating thereto.

 

(b)                                 Neither the execution and delivery of this
Confirmation nor the incurrence or performance of obligations of Counterparty
hereunder will conflict with or result in a breach of the certificate of
incorporation or by-laws (or any equivalent documents) of Counterparty, or any
applicable law or regulation, or any order, writ, injunction or decree of any
court or governmental authority or agency, or any agreement or instrument to
which Counterparty or any of its subsidiaries is a party or by which
Counterparty or any of its subsidiaries is bound or to which Counterparty or any
of its subsidiaries is subject, or constitute a default under, or result in the
creation of any lien under, any such agreement or instrument.

 

(c)                                  No consent, approval, authorization, or
order of, or filing with, any governmental agency or body or any court is
required in connection with the execution, delivery or performance by
Counterparty of this Confirmation, except such as have been obtained or made and
such as may be required under the Securities Act or state securities laws.

 

(d)                                 Counterparty is not and, after consummation
of the transactions contemplated hereby, will not be required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

 

(e)                                  Counterparty is an “eligible contract
participant” (as such term is defined in Section 1a(18) of the Commodity
Exchange Act, as amended, other than a person that is an eligible contract
participant under Section 1a(18)(C) of the Commodity Exchange Act).

 

(f)                                   Each of it and its affiliates is not, on
the date hereof, in possession of any material non-public information with
respect to Counterparty or the Shares.

 

(g)                                  No state or local (including any non-U.S.
jurisdiction’s) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares.

 

(h)                                 Counterparty represents and warrants that it
has received, read and understands the OTC Options Risk Disclosure Statement and
a copy of the most recent disclosure pamphlet prepared by The Options Clearing
Corporation entitled “Characteristics and Risks of Standardized Options”.

 

(i)                                     Counterparty (i) is an “institutional
account” as defined in FINRA Rule 4512(c); (ii) is capable of evaluating
investment risks independently, both in general and with regard to all
transactions and investment strategies involving a security or securities, and
will exercise independent judgment in evaluating the recommendations of Dealer
or its associated persons; and (iii) will notify Dealer if any of the statements
contained in clause (i) or (ii) of this Section 8(i) ceases to be true.

 

(j)                                    Without limiting the generality of
Section 13.1 of the Equity Definitions, Counterparty acknowledges that neither
Dealer nor any of its affiliates is making any representations or warranties or
taking any position or expressing any view with respect to the treatment of the
Transaction under any accounting standards including ASC Topic 260, Earnings Per
Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic 480, Distinguishing
Liabilities from Equity and ASC 815-40, Derivatives and Hedging — Contracts in
Entity’s Own Equity (or any successor issue statements).

 

(k)                                 Without limiting the generality of
Section 3(a)(iii) of the Agreement, the Transaction will not violate Rule 13e-1
or Rule 13e-4 under the Securities Exchange Act of 1934, as amended (“Exchange
Act”).

 

15

--------------------------------------------------------------------------------


 

(l)                                     Prior to the Trade Date, Counterparty
shall deliver to Dealer a resolution of Counterparty’s board of directors
authorizing the Transaction and such other certificate or certificates as Dealer
shall reasonably request.

 

(m)                             Counterparty is not entering into this
Confirmation to create actual or apparent trading activity in the Shares (or any
security convertible into or exchangeable for Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for Shares) or otherwise in violation of the Exchange Act.

 

(n)                                 On each of the Trade Date and the Premium
Payment Date, Counterparty is not “insolvent” (as such term is defined under
Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Code)
(the “Bankruptcy Code”)) and Counterparty would be able to purchase the Number
of Shares in compliance with the laws of the jurisdiction of Counterparty’s
incorporation.

 

(o)                                 Each of Dealer and Counterparty acknowledges
that the offer and sale of the Transaction to it is intended to be exempt from
registration under the Securities Act, by virtue of Section 4(2) thereof. 
Accordingly, Counterparty represents and warrants to Dealer that (i) it has the
financial ability to bear the economic risk of its investment in the Transaction
and is able to bear a total loss of its investment and its investments in and
liabilities in respect of the Transaction, which it understands are not readily
marketable, are not disproportionate to its net worth, and it is able to bear
any loss in connection with the Transaction, including the loss of its entire
investment in the Transaction, (ii) it is an “accredited investor” as that term
is defined in Regulation D as promulgated under the Securities Act, (iii) it is
entering into the Transaction for its own account and without a view to the
distribution or resale thereof, (iv) the assignment, transfer or other
disposition of the Transaction has not been and will not be registered under the
Securities Act and is restricted under this Confirmation, the Securities Act and
state securities laws, and (v) its financial condition is such that it has no
need for liquidity with respect to its investment in the Transaction and no need
to dispose of any portion thereof to satisfy any existing or contemplated
undertaking or indebtedness and is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of the Transaction.

 

(p)                                 Counterparty understands that
notwithstanding any other relationship between Counterparty and Dealer and its
affiliates, in connection with this Transaction and any other over-the-counter
derivative transactions between Counterparty and Dealer or its affiliates,
Dealer or its affiliate is acting as principal and is not a fiduciary or advisor
in respect of any such transaction, including any entry, exercise, amendment,
unwind or termination thereof.

 

9.                                      Other Provisions.

 

(a)                                 Incumbency Certificate and Opinions. 
Counterparty shall deliver to Dealer an incumbency certificate, dated as of the
Trade Date, of Counterparty in customary form.  Counterparty shall also deliver
to Dealer an opinion of counsel, dated as of the Trade Date, with respect to the
matters set forth in Sections 8(a) through (d) of this Confirmation.  Delivery
of such incumbency certificate and opinion to Dealer shall be a condition
precedent for the purpose of Section 2(a)(iii) of the Agreement with respect to
each obligation of Dealer under Section 2(a)(i) of the Agreement.

 

(b)                                 Repurchase Notices.  Counterparty shall, at
least two Exchange Business Days prior to any day on which Counterparty effects
any repurchase of Shares or consummates or otherwise engages in any transaction
or event (a “Conversion Rate Adjustment Event”) that could reasonably be
expected to lead to an increase in the Conversion Rate (as such term is defined
in the Indenture), give Dealer a written notice of such repurchase or Conversion
Rate Adjustment Event (a “Repurchase Notice”) on such day if, following such
repurchase or Conversion Rate Adjustment Event, the Notice Percentage would
reasonably be expected to be (i) greater than 8.0% and (ii) greater by 0.5% than
the Notice Percentage included in the immediately preceding Repurchase Notice
(or, in the case of the first such Repurchase Notice, greater than the Notice
Percentage as of the date hereof); provided that in no event shall Counterparty
be required to, nor shall Counterparty, disclose any material non-public
information to Dealer (and the preceding notice obligation shall

 

16

--------------------------------------------------------------------------------


 

be postponed until the first day on which delivery of such notice would not
result in the disclosure of material non-public information).  The “Notice
Percentage” as of any day is the fraction, expressed as a percentage, the
numerator of which is the product of the Number of Options, and the Option
Entitlement and the denominator of which is the number of Shares outstanding on
such day.  Counterparty agrees to indemnify and hold harmless Dealer and its
affiliates and their respective officers, directors, employees, affiliates,
advisors, agents and controlling persons (each, an “Indemnified Person”) from
and against any and all losses (including losses relating to Dealer’s hedging
activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to the Transaction), claims, damages, judgments,
liabilities and reasonable expenses (including reasonable attorney’s fees),
joint or several, which an Indemnified Person incurs, as a result of
Counterparty’s failure to provide Dealer with a Repurchase Notice on the day and
in the manner specified in this paragraph, and to reimburse, within 30 days,
upon written request, each of such Indemnified Persons for any reasonable legal
or other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing.  If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person as a result of Counterparty’s failure to provide Dealer
with a Repurchase Notice in accordance with this paragraph, such Indemnified
Person shall promptly notify Counterparty in writing, and Counterparty, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. Counterparty shall be
relieved from liability to the extent that the Indemnified Person fails promptly
to notify Counterparty of any action commenced against it in respect of which
indemnity may be sought hereunder; provided that failure to notify Counterparty
(x) shall not relieve Counterparty from any liability hereunder to the extent it
is not materially prejudiced as a result thereof and (y) shall not, in any
event, relieve Counterparty from any liability that it may have otherwise than
on account of the Transaction.  Counterparty shall not be liable for any
settlement of any proceeding contemplated by this paragraph that is effected
without its written consent, but if settled with such consent or if there be a
final judgment for the plaintiff, Counterparty agrees to indemnify any
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment.  Counterparty shall not, without the prior written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding contemplated by this paragraph that is in respect of which
any Indemnified Person is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Person, unless such settlement
includes an unconditional release of such Indemnified Person from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Indemnified Person.  If the indemnification provided for in
this paragraph is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
Counterparty, in lieu of indemnifying such Indemnified Person hereunder, shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such losses, claims, damages or liabilities.  The remedies provided for in
this paragraph (b) are not exclusive and shall not limit any rights or remedies
which may otherwise be available to any Indemnified Person at law or in equity. 
The indemnity and contribution agreements contained in this paragraph shall
remain operative and in full force and effect regardless of the termination of
the Transaction.

 

(c)                                  Regulation M.  Counterparty is not on the
Trade Date engaged in a distribution, as such term is used in Regulation M under
the Exchange Act, of any securities of Counterparty, other than (x) a
distribution meeting the requirements of the exception set forth in
Rules 101(b)(10) and 102(b)(7) of Regulation M and (y) the distribution of the
Convertible Notes.  Counterparty shall not, until the second Scheduled Trading
Day immediately following the Effective Date, engage in any such distribution.

 

(d)                                 No Manipulation.  Counterparty is not
entering into the Transaction to create actual or apparent trading activity in
the Shares (or any security convertible into or exchangeable for the Shares) or
to

 

17

--------------------------------------------------------------------------------


 

raise or depress or otherwise manipulate the price of the Shares (or any
security convertible into or exchangeable for the Shares) or otherwise in
violation of the Exchange Act.

 

(e)                                  Transfer or Assignment.

 

(i)                                     Counterparty shall have the right to
transfer or assign its rights and obligations hereunder with respect to all, but
not less than all, of the Options hereunder (such Options, the “Transfer
Options”); provided that such transfer or assignment shall be subject to
reasonable conditions that Dealer may impose, including but not limited, to the
following conditions:

 

(A)                               With respect to any Transfer Options,
Counterparty shall not be released from its notice and indemnification
obligations pursuant to Section 9(b) or any obligations under Section 9(p) or
9(u) of this Confirmation;

 

(B)                               Any Transfer Options shall only be transferred
or assigned to a third party that is a United States person (as defined in the
Internal Revenue Code of 1986, as amended);

 

(C)                               Such transfer or assignment shall be effected
on terms, including any reasonable undertakings by such third party (including,
but not limited to, an undertaking with respect to compliance with applicable
securities laws in a manner that, in the reasonable judgment of Dealer, will not
expose Dealer to material risks under applicable securities laws) and execution
of any documentation and delivery of legal opinions with respect to securities
laws and other matters by such third party and Counterparty, as are requested
and reasonably satisfactory to Dealer;

 

(D)                               Dealer will not, as a result of such transfer
and assignment, be required to pay the transferee on any payment date an amount
under Section 2(d)(i)(4) of the Agreement greater than an amount that Dealer
would have been required to pay to Counterparty in the absence of such transfer
and assignment;

 

(E)                                An Event of Default, Potential Event of
Default or Termination Event will not occur as a result of such transfer and
assignment;

 

(F)                                 Without limiting the generality of clause
(B), Counterparty shall cause the transferee to make such Payee Tax
Representations and to provide such tax documentation as may be reasonably
requested by Dealer to permit Dealer to determine that results described in
clauses (D) and (E) will not occur upon or after such transfer and assignment;
and

 

(G)                               Counterparty shall be responsible for all
reasonable costs and expenses, including reasonable counsel fees, incurred by
Dealer in connection with such transfer or assignment.

 

(ii)                                  Dealer may, without Counterparty’s
consent, transfer or assign all or any part of its rights or obligations under
the Transaction (A) to any affiliate of Dealer (1) that has a rating for its
long term, unsecured and unsubordinated indebtedness that is equal to or better
than Dealer’s credit rating at the time of such transfer or assignment, or
(2) whose obligations hereunder will be guaranteed, pursuant to the terms of a
customary guarantee in a form used by Dealer generally for similar transactions,
by Dealer or JPMorgan Chase & Co., or (B) to any other third party with a rating
for its long term, unsecured and unsubordinated indebtedness equal to or better
than A- by Standard and Poor’s Rating Group, Inc. or its successor (“S&P”), or
A3 by Moody’s Investors Service, Inc. (“Moody’s”) or, if either S&P or Moody’s
ceases to rate such debt, at least an equivalent rating or better by a
substitute rating agency mutually agreed by Counterparty and Dealer.  If at any
time at which (A) the Section 16 Percentage exceeds 8.5%, (B) the Option Equity
Percentage

 

18

--------------------------------------------------------------------------------


 

exceeds 15.15%, or (C) the Share Amount exceeds the Applicable Share Limit (if
any applies) (any such condition described in clauses (A), (B) or (C), an
“Excess Ownership Position”), Dealer is unable after using its commercially
reasonable efforts to effect a transfer or assignment of Options to a third
party on pricing terms reasonably acceptable to Dealer and within a time period
reasonably acceptable to Dealer such that no Excess Ownership Position exists,
then Dealer may designate any Exchange Business Day as an Early Termination Date
with respect to a portion of the Transaction (the “Terminated Portion”), such
that following such partial termination no Excess Ownership Position exists.  In
the event that Dealer so designates an Early Termination Date with respect to a
portion of the Transaction, a payment shall be made pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to the Transaction and a Number of Options
equal to the number of Options underlying the Terminated Portion,
(2) Counterparty were the sole Affected Party with respect to such partial
termination and (3) the Terminated Portion were the sole Affected Transaction
(and, for the avoidance of doubt, the provisions of Section 9(m) shall apply to
any amount that is payable by Dealer to Counterparty pursuant to this sentence
as if Counterparty was not the Affected Party).  The “Section 16 Percentage” as
of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the number of Shares that Dealer and each person subject to aggregation
of Shares with Dealer under Section 13 or Section 16 of the Exchange Act and
rules promulgated thereunder directly or indirectly beneficially own (as defined
under Section 13 or Section 16 of the Exchange Act and rules promulgated
thereunder) and (B) the denominator of which is the number of Shares
outstanding.  The “Option Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the sum of (1) the
product of the Number of Options and the Option Entitlement and (2) the
aggregate number of Shares underlying any other call option transaction sold by
Dealer to Counterparty, and (B) the denominator of which is the number of Shares
outstanding.  The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any law, rule,
regulation, regulatory order or organizational documents or contracts of
Counterparty that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion.  The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations (other than any Schedule 13D or Schedule 13G filing
under the Exchange Act) or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, or could result in an
adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, minus (B) 1% of the number of
Shares outstanding.

 

(iii)                               Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities, or make or receive any
payment in cash, to or from Counterparty, Dealer may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other
securities, or to make or receive such payment in cash, and otherwise to perform
Dealer’s obligations in respect of the Transaction and any such designee may
assume such obligations.  Dealer shall be discharged of its obligations to
Counterparty to the extent of any such performance.

 

(f)                                   Staggered Settlement.  If Net Share
Settlement or Combination Settlement is applicable to any Option exercised or
deemed exercised hereunder, and Dealer, based upon advice of counsel, with
respect to applicable legal and regulatory requirements, including any
requirements relating to Dealer’s hedging activities hereunder, reasonably
determines that it would have a legal or regulatory concern if it were to
deliver, or to acquire Shares to deliver, any or all of the Shares to be
delivered by Dealer on any Settlement Date for the Transaction, Dealer may, by
notice to

 

19

--------------------------------------------------------------------------------


 

Counterparty on or prior to any Settlement Date (a “Nominal Settlement Date”),
elect to deliver the Shares on two or more dates (each, a “Staggered Settlement
Date”) as follows:

 

(i)                                     in such notice, Dealer will specify to
Counterparty the related Staggered Settlement Dates (the first of which will be
such Nominal Settlement Date and the last of which will be no later than the
twentieth (20th) Exchange Business Day following such Nominal Settlement Date)
and the number of Shares that it will deliver on each Staggered Settlement Date.

 

(ii)                                  when so specifying the related Staggered
Settlement Dates, Dealer shall specify the fewest number of Staggered Settlement
Dates as is practicable or advisable;

 

(iii)                               the aggregate number of Shares that Dealer
will deliver to Counterparty hereunder on all such Staggered Settlement Dates
will equal the number of Shares that Dealer would otherwise be required to
deliver on such Nominal Settlement Date; and

 

(iv)                              if the Net Share Settlement terms or the
Combination Settlement terms set forth above were to apply on the Nominal
Settlement Date, then the Net Share Settlement terms or the Combination
Settlement terms, as the case may be, will apply on each Staggered Settlement
Date, except that the Shares otherwise deliverable on such Nominal Settlement
Date will be allocated among such Staggered Settlement Dates as specified by
Dealer in the notice referred to in clause (i) above.

 

(g)                                  [Reserved.]

 

(h)                                 Role of Agent.  Each party agrees and
acknowledges that (i) J.P. Morgan Securities LLC, an affiliate of JPMorgan
(“JPMS”), has acted solely as agent and not as principal with respect to the
Transaction and (ii) JPMS has no obligation or liability, by way of guaranty,
endorsement or otherwise, in any manner in respect of the Transaction
(including, if applicable, in respect of the settlement thereof). Each party
agrees it will look solely to the other party (or any guarantor in respect
thereof) for performance of such other party’s obligations under the
Transaction.

 

(i)                                     [Reserved.]

 

(j)                                    Additional Termination Events.

 

(i)                                     Notwithstanding anything to the contrary
in this Confirmation if an event of default with respect to Counterparty occurs
under the terms of the Convertible Notes as set forth in Section 5.02 of the
Supplemental Indenture, then such event of default shall constitute an
Additional Termination Event applicable to the Transaction and, with respect to
such Additional Termination Event, (A) Counterparty shall be deemed to be the
sole Affected Party, (B) the Transaction shall be the sole Affected Transaction
and (C) Dealer shall be the party entitled to designate an Early Termination
Date pursuant to Section 6(b) of the Agreement.

 

(ii)                                  In addition, an Amendment Event shall
constitute an Additional Termination Event applicable to the Transaction and,
with respect to such Additional Termination Event, (A) Counterparty shall be
deemed to be the sole Affected Party, (B) the Transaction shall be the sole
Affected Transaction and (C) Dealer shall be the party entitled to designate an
Early Termination Date pursuant to Section 6(b) of the Agreement.  “Amendment
Event” means that Counterparty amends, modifies, supplements or obtains a waiver
in respect of any term of the Indenture or the Convertible Notes governing the
principal amount, coupon, maturity, repurchase obligation of Counterparty, any
term relating to conversion of the Convertible Notes (including changes to the
conversion price, conversion settlement dates or conversion conditions), or any
term that would require consent of the holders of not less than 100% of the
principal amount of the Convertible Notes to amend, in each case without the
prior consent of Dealer.

 

20

--------------------------------------------------------------------------------


 

(iii)                               Notwithstanding anything to the contrary in
the Equity Definitions, if, as a result of an Extraordinary Event, any
Transaction would be cancelled or terminated (whether in whole or in part)
pursuant to Article 12 of the Equity Definitions, an Additional Termination
Event (with such terminated Transaction(s) (or portions thereof) being the
Affected Transaction(s) and Counterparty being the sole Affected Party) shall be
deemed to occur, and, in lieu of Sections 12.7, 12.8 and 12.9 of the Equity
Definitions, Section 6 of the Agreement shall apply to such Affected
Transaction(s).

 

(k)                                 Amendments to Equity Definitions.

 

(i)                                     [Reserved.]

 

(ii)                                  With respect to an “Insolvency Filing”
only, Section 12.9(b)(i) of the Equity Definitions is hereby amended by
(1) replacing “either party may elect” with “Dealer may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.

 

(iii)                               In connection with any “Change In Law,”
Counterparty shall be permitted to terminate the Transaction pursuant to
Section 12.9(b)(i) of the Equity Definitions only if Counterparty concurrently
represents and warrants to Dealer that each of Counterparty and its affiliates
is not, on the date of the relevant notice to terminate the Transaction, in
possession of any material non-public information with respect to Counterparty
or the Shares.

 

(l)                                     Setoff.  For the avoidance of doubt, in
the event of bankruptcy or liquidation of either Counterparty or Dealer neither
party shall have the right to set off any obligation that it may have to the
other party under the Transaction against any obligation such other party may
have to it, whether arising under the Agreement, this Confirmation or any other
agreement between the parties hereto, by operation of law or otherwise.

 

(m)                             Alternative Calculations and Payment on Early
Termination and on Certain Extraordinary Events.  If in respect of the
Transaction, an amount is payable by Dealer to Counterparty (i) pursuant to
Section 12.7 or Section 12.9 of the Equity Definitions or (ii) pursuant to
Section 6(d)(ii) of the Agreement (any such amount, a “Payment Obligation”),
Dealer shall satisfy the Payment Obligation by the Share Termination Alternative
(as defined below), unless (a) Counterparty gives irrevocable telephonic notice
to Dealer, confirmed in writing within one Scheduled Trading Day, no later than
12:00 p.m. (New York City time) on the Merger Date, the Tender Offer Date, the
Announcement Date (in the case of Nationalization, Insolvency or Delisting), the
Early Termination Date or date of cancellation, as applicable, of its election
that the Share Termination Alternative shall not apply, (b) Counterparty remakes
the representation set forth in Section 8(f) as of the date of such election and
(c) Dealer agrees, in its sole discretion, to such election, in which case the
provisions of Section 12.7 or Section 12.9 of the Equity Definitions, or the
provisions of Section 6(d)(ii) of the Agreement, as the case may be, shall
apply.

 

Share Termination Alternative:

If applicable, Dealer shall deliver to Counterparty the Share Termination
Delivery Property on, or within a commercially reasonable period of time after,
the date when the relevant Payment Obligation would otherwise be due pursuant to
Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) and 6(e) of
the Agreement, as applicable (the “Share Termination Payment Date”), in
satisfaction of such Payment Obligation in the manner reasonably requested by
Counterparty free of payment.

 

 

Share Termination Delivery Property:

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share

 

21

--------------------------------------------------------------------------------


 

 

Termination Unit Price. The Calculation Agent shall adjust the Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

 

 

Share Termination Unit Price:

The value to Dealer of property contained in one Share Termination Delivery
Unit, as determined by the Calculation Agent in its discretion by commercially
reasonable means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation. For the avoidance of doubt, the parties
agree that in determining the Share Termination Delivery Unit Price the
Calculation Agent may consider the purchase price paid in connection with the
purchase of Share Termination Delivery Property.

 

 

Share Termination Delivery Unit:

One Share or, if the Shares have changed into cash or any other property or the
right to receive cash or any other property as the result of a
Nationalization, Insolvency or Merger Event (any such cash or other property,
the “Exchange Property”), a unit consisting of the type and amount of such
Exchange Property received by a holder of one Share (without consideration of
any requirement to pay cash or other consideration in lieu of fractional amounts
of any securities) in such Nationalization, Insolvency or Merger Event, as
determined by the Calculation Agent.

 

 

Failure to Deliver:

Applicable

 

 

Other applicable provisions:

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9 and 9.11 (as modified above) of the Equity Definitions and the provisions
set forth opposite the caption “Representation and Agreement” in Section 2 will
be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

 

(n)                                 Waiver of Jury Trial.  Each party waives, to
the fullest extent permitted by applicable law, any right it may have to a trial
by jury in respect of any suit, action or proceeding relating to the
Transaction.  Each party (i) certifies that no representative, agent or attorney
of either party has represented, expressly or otherwise, that such other party
would not, in the event of such a suit, action or proceeding, seek to enforce
the foregoing waiver and (ii) acknowledges that it and the other party have been
induced to enter into the Transaction, as applicable, by, among other things,
the mutual waivers and certifications provided herein.

 

(o)                                 Submission to Jurisdiction. 
Section 13(b) of the Agreement is deleted in its entirety and replaced by the
following:

 

22

--------------------------------------------------------------------------------


 

“Each party hereby irrevocably and unconditionally submits for itself and its
property in any suit, legal action or proceeding relating to the Agreement
and/or any Transaction, or for recognition and enforcement of any judgment in
respect thereof, (each, “Proceedings”) to the exclusive jurisdiction of the
Supreme Court of the State of New York, sitting in New York County, the courts
of the United States of America for the Southern District of New York and
appellate courts from any thereof.  Each party waives any objection which it may
have at any time to the laying of venue of any Proceedings in any such court,
waives any claim that such Proceedings have been brought in an inconvenient
forum and further wives the right to object, with respect to such Proceedings
that such court does not have any jurisdiction over such party.  Nothing in this
Confirmation or the Agreement precludes either party from bringing Proceedings
in any other jurisdiction if (A) the courts of the State of New York or the
United States of America for the Southern District of New York lack jurisdiction
over the parties or the subject matter of the Proceedings or declines to accept
the Proceedings on the grounds of lacking such jurisdiction; (B) the Proceedings
are commenced by a party for the purpose of enforcing against the other party’s
property, assets or estate any decision or judgment rendered by any court in
which Proceedings may be brought as provided hereunder; (C) the Proceedings are
commenced to appeal any such court’s decision or judgment to any higher court
with competent appellate jurisdiction over that court’s decisions or judgments
if that higher court is located outside the State of New York or Borough of
Manhattan, such as a federal court of appeals or the U.S. Supreme Court; or
(D) any suit, action or proceeding has been commenced in another jurisdiction by
or against the other party or against its property, assets or estate and, in
order to exercise or protect its rights, interests or remedies under the
Agreement or this Confirmation, the party (1) joins, files a claim, or takes any
other action, in any such suit, action or proceeding, or (2) otherwise commences
any Proceeding in that other jurisdiction as the result of that other suit,
action or proceeding having commenced in that other jurisdiction.”

 

(p)                                 Counterparty hereby agrees that if, in the
good faith reasonable judgment of Dealer, based upon the advice of counsel, the
Shares (the “Hedge Shares”) acquired by Dealer for the purpose of hedging its
obligations pursuant to the Transaction cannot be sold in the U.S. public market
by Dealer without registration under the Securities Act, Counterparty shall, at
its election: (i) in order to allow Dealer to sell the Hedge Shares in a
registered offering, make available to Dealer an effective registration
statement under the Securities Act to cover the resale of such Hedge Shares and
(A) enter into an agreement, in form and substance satisfactory to Dealer,
substantially in the form of an underwriting agreement for a registered
offering, (B) provide accountant’s “comfort” letters in customary form for
registered offerings of equity securities, (C) provide disclosure opinions of
nationally recognized outside counsel to Counterparty reasonably acceptable to
Dealer, (D) provide other customary opinions, certificates and closing documents
customary in form for registered offerings of equity securities and (E) afford
Dealer a reasonable opportunity to conduct a “due diligence” investigation with
respect to Counterparty customary in scope for underwritten offerings of equity
securities; provided, however, that if Counterparty elects clause (i) above but
the items referred to therein are not completed in a timely manner, or if
Dealer, in its sole commercially reasonable discretion, is not satisfied with
access to due diligence materials, the results of its due diligence
investigation, or the procedures and documentation for the registered offering
referred to above, then clause (ii) or clause (iii) of this Section 9(p) shall
apply at the election of Counterparty; (ii) in order to allow Dealer to sell the
Hedge Shares in a private placement, enter into a private placement agreement
substantially similar to private placement purchase agreements customary for
private placements of equity securities, in form and substance satisfactory to
Dealer, including customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Hedge Shares from Dealer),
opinions and certificates and such other documentation as is customary for
private placements agreements, all reasonably acceptable to Dealer (in which
case, the Calculation Agent shall make any adjustments to the terms of the
Transaction that are necessary, in its reasonable judgment, to compensate Dealer
for any discount from the public market price of the Shares incurred on the sale
of Hedge Shares in a private placement); or (iii) purchase the Hedge Shares from
Dealer at the Relevant Price on such Exchange Business Days, and in the amounts,
requested by Dealer.  This Section 9(p) shall survive the termination,
expiration or early unwind of the Transaction.

 

23

--------------------------------------------------------------------------------


 

(q)                                 Tax Disclosure.  Effective from the date of
commencement of discussions concerning the Transaction, Counterparty and each of
its employees, representatives, or other agents may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to Counterparty relating to such tax treatment and
tax structure.

 

(r)                                    Right to Extend.  Dealer may postpone or
add, in whole or in part, any Valid Day or Valid Days during the Settlement
Averaging Period or any other date of valuation, payment or delivery by Dealer,
with respect to some or all of the Options hereunder, if Dealer reasonably
determines, in its discretion, that such action is reasonably necessary or
appropriate to preserve Dealer’s hedging or hedge unwind activity hereunder in
light of existing liquidity conditions in the cash market, the stock loan market
or other relevant market or to enable Dealer to effect purchases of Shares in
connection with its hedging, hedge unwind or settlement activity hereunder in a
manner that would, if Dealer were Counterparty or an affiliated purchaser of
Counterparty, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer.

 

(s)                                   Status of Claims in Bankruptcy.  Dealer
acknowledges and agrees that this Confirmation is not intended to convey to
Dealer rights against Counterparty with respect to the Transaction that are
senior to the claims of common stockholders of Counterparty in any United States
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Dealer’s right to pursue remedies in the event of a
breach by Counterparty of its obligations and agreements with respect to the
Transaction; provided, further, that nothing herein shall limit or shall be
deemed to limit Dealer’s rights in respect of any transactions other than the
Transaction.

 

(t)                                    Securities Contract; Swap Agreement;
Qualified Financial Contract.  The parties hereto intend for (i) the Transaction
to be a “securities contract” and a “swap agreement” as defined in the
Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 546(e),
546(g), 555 and 560 of the Bankruptcy Code, (ii) a party’s right to liquidate
the Transaction and to exercise any other remedies upon the occurrence of any
Event of Default under the Agreement with respect to the other party to
constitute a “contractual right” as described in the Bankruptcy Code, and
(iii) each payment and delivery of cash, securities or other property hereunder
to constitute a “margin payment” or “settlement payment” and a “transfer” as
defined in the Bankruptcy Code.  To the extent that 12 U.S.C. Section 1821 is
applicable to the Transaction and Dealer, it is the intention of the parties
that (a) the Transaction shall constitute a “qualified financial contract”
within the meaning of 12 U.S.C. Section 1821(e)(8)(D)(i) and (b) a
Non-defaulting Party’s rights under Sections 5 and 6 of the Agreement constitute
rights of the kind referred to in 12 U.S.C. Section 1821(e)(8)(A).

 

(u)                                 Notice of Certain Other Events. Counterparty
covenants and agrees that:

 

(i)                                     promptly following the public
announcement of the results of any election by the holders of Shares with
respect to the consideration due upon consummation of any Merger Event,
Counterparty shall give Dealer written notice of the types and amounts of
consideration that holders of Shares have elected to receive upon consummation
of such Merger Event (the date of such notification, the “Consideration
Notification Date”); provided that in no event shall the Consideration
Notification Date be later than the date on which such Merger Event is
consummated; and

 

(ii)                                  promptly following any adjustment to the
Convertible Notes in connection with any Potential Adjustment Event, Merger
Event or Tender Offer, Counterparty shall give Dealer written notice of the
details of such adjustment.

 

(v)                                 Wall Street Transparency and Accountability
Act.  In connection with Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (“WSTAA”), the parties hereby agree that neither the
enactment of WSTAA (or any statute containing any legal certainty provision
similar to Section 739 of the WSTAA) or any regulation under the WSTAA (or any
such statute), nor any requirement under WSTAA (or any statute containing any
legal certainty provision similar to

 

24

--------------------------------------------------------------------------------


 

Section 739 of the WSTAA) or an amendment made by WSTAA (or any such statute),,
shall limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

(w)                               Agreements and Acknowledgements Regarding
Hedging. Counterparty understands, acknowledges and agrees that: (A) at any time
on and prior to the Expiration Date, Dealer and its affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to adjust its hedge position
with respect to the Transaction; (B) Dealer and its affiliates also may be
active in the market for Shares other than in connection with hedging activities
in relation to the Transaction; (C) Dealer shall make its own determination as
to whether, when or in what manner any hedging or market activities in
securities of Issuer shall be conducted and shall do so in a manner that it
deems appropriate to hedge its price and market risk with respect to the
Relevant Prices; and (D) any market activities of Dealer and its affiliates with
respect to Shares may affect the market price and volatility of Shares, as well
as the Relevant Prices, each in a manner that may be adverse to Counterparty.

 

(x)                                 Early Unwind. In the event the sale of the
“Firm Securities” (as defined in the Underwriting Agreement) is not consummated
with the Underwriters for any reason, or Counterparty fails to deliver to Dealer
opinions of counsel as required pursuant to Section 9(a), in each case by
5:00 p.m. (New York City time) on the Premium Payment Date, or such later date
as agreed upon by the parties (the Premium Payment Date or such later date, the
“Early Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”) on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of Dealer and Counterparty under the
Transaction shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date.  Each of Dealer and
Counterparty represents and acknowledges to the other that, subject to the
proviso included in this Section 9(x), upon an Early Unwind, all obligations
with respect to the Transaction shall be deemed fully and finally discharged.

 

(y)                                 Governing Law.  THE AGREEMENT, THIS
CONFIRMATION AND ALL MATTERS ARISING IN CONNECTION WITH THE AGREEMENT AND THIS
CONFIRMATION SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAW
DOCTRINE, OTHER THAN TITLE 14 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

(z)                                  Amendment.  This Confirmation and the
Agreement may not be modified, amended or supplemented, except in a written
instrument signed by Counterparty and Dealer.

 

(aa)                          Counterparts.  This Confirmation may be executed
in several counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

 

25

--------------------------------------------------------------------------------


 

[g37461km05i001.jpg]

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to EDG Confirmation
Group, J.P. Morgan Securities LLC, 277 Park Avenue, 11th Floor, New York, NY
10172-3401, or by fax to (212) 622 8519.

 

 

Very truly yours,

 

 

 

 

 

J.P. Morgan Securities LLC, as agent for JPMorgan Chase Bank, National
Association

 

 

 

 

 

By:

/s/ Tim Oeljeschlager

 

Authorized Signatory

 

Name:

Tim Oeljeschlager

 

 

Vice President

 

 

 

 

Accepted and confirmed

 

as of the Trade Date:

 

 

 

Auxilium Pharmaceuticals, Inc.

 

 

 

 

 

By:

/s/ James E. Fickenscher

 

 

Authorized Signatory

 

Name:

James E. Fickenscher

 

 

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43240

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 25 Bank Street, Canary Wharf, London, E14 5JP

Authorised and regulated by the Financial Services Authority

 

--------------------------------------------------------------------------------